

 
 

--------------------------------------------------------------------------------

 

DEBT CONSOLIDATION AGREEMENT


THIS AGREEMENT (the “Agreement”) is effective as of ____________ ___, 2009 (the
“Effective Date”) by and between AudioStocks, Inc. (the “Company”) and Noctua
Fund LP (“Noctua”).  The Company and Noctua may be individually referred to
herein as a “Party” and collectively as the “Parties.”


RECITALS


WHEREAS, as of the Effective Date and consistent with “Schedule A” to this
Agreement, the Company has issued various Notes and other valid promises
(collectively hereinafter referred to as the “Obligations”), written and oral,
to pay monies due to Noctua in consideration of investments Noctua previously
made into AudioStocks;


WHEREAS, the Obligations were previously part of an agreement disclosed in the
Company’s Form 10-Q for the period ended September 30, 2008, in which another
entity, DAO Information Systems, Inc. (“DAO, Inc.”), agreed to become
financially responsible to make payments to Noctua related to the Obligations;


WHEREAS, as was stated in Part Two, Item 5 of the Company’s Form 10-K for the
period ended December 31, 2008, filed with the SEC on April 19, 2009 and amended
on April 20, 2009, the Company remained legally obligated to Noctua for the
Obligations;


WHEREAS, DAO, Inc. has failed to make payments to Noctua and as of the Effective
Date the obligations are in default, accruing interest (for three of the four
referenced Obligations) at an accelerated interest rate of fifteen percent
(15%);


WHEREAS, Noctua has demanded payment of the Obligations and as of the Efffective
Date, the Company and DAO, Inc. have both been unable to meet their payment
responsibilities to Noctua related to the Obligations;


WHEREAS, the Company and Noctua wish to reach a compromise and resolution with
respect to the Obligations, eliminating the Company’s default status by the
Company issuing a new consolidated debt instrument to Noctua;


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for good and valuable consideration, the receipt of which is
hereby acknowledged, it is hereby agreed as follows:


AGREEMENT


1.           Settlement Terms.


a.           Noctua agrees to fully settle and forever resolve any and all past
Obligations for damages arising from the Company’s non-payment of the
Obligations and the default status of the financial commitments underlying the
Obligations.  DAO, Inc. shall remain responsible for the Obligations, unless and
until the below referred to Settlement Note is paid in full.


b.           The Company shall issue to Noctua a new Secured Convertible
Promissory Note (the “Settlement Note,” a copy of which is attached hereto in
“Schedule B”), made payable to Noctua in the principal amount of one hundred
thousand dollars ($100,000).  The Settlement Note shall bear interest at a rate
of fourteen percent (14%), and interest on the Settlement Note shall begin to
accrue on October 1, 2009.  The Settlement Note shall mature on October 1, 2012,
the third year anniversary of the date the Settlement Note commences accruing
interest.


2.           Waiver of Section 1542.     In signing this Agreement, Noctua has
been advised of, understands and knowingly waives his rights under California
Civil Code Section 1542 which provides as follows: A GENERAL RELEASE DOES NOT
EXTEND TO OBLIGATIONS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN
HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE
MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.


3.           No Further Obligations.     Noctua covenants and agrees never to
commence against the Company, any legal action or proceeding based in whole or
in part upon the Services, Obligations, demands, allegations, and/or injuries
released in this Agreement.


4.           No Admission.    This Agreement shall not be considered as an
admission of liability by either Party and by entering into this Agreement,
neither Party has admitted the validity of any Obligations herein released.


5.           Compliance with Securities Laws.    In the event of a conversion of
the Settlement Note, Noctua understands that the Settlement Shares it is
receiving hereunder are characterized as “restricted securities” under the
federal securities laws and that under such laws and applicable regulations such
securities may be resold without registration under the United States Securities
Act of 1933, as amended only in certain limited circumstances. It understood
that the certificates evidencing the Settlement Shares issued hereunder will
bear a legend in substantially the below form:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR A LEGAL OPINION THAT SUCH REGISTRATION IS NOT REQUIRED OR
UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”


In addition, the Noctua hereby represents and warrants that they are an
“accredited investor” as such term is defined in the Securities Act of 1933 and
Securities and Exchange Act of 1934.


6.           Miscellaneous.


a.           Necessary Acts.  Each Party to this Agreement agrees to perform any
further acts and execute and deliver any further documents that may be
reasonably necessary to carry out the provisions of this Agreement.


b.           Entire Agreement; Modifications; Waiver.  This Agreement
constitutes the entire agreement between the Parties pertaining to the subject
matter contained in it. This Agreement supersedes all prior and contemporaneous
agreements, representations, and understandings of the Parties.  No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by all the Parties.  No waiver of any of the provisions of this
Agreement shall be deemed, or shall constitute, a waiver of any other
provisions, whether or not similar, nor shall any waiver constitute a continuing
waiver.  No waiver shall be binding unless executed in writing by the Party
making the waiver.


c.           Dispute Resolution.   The subject matter of this Agreement shall be
governed by and construed in accordance with the laws of the State of California
(without reference to its choice of law principles), and to the exclusion of the
law of any other forum, without regard to the jurisdiction in which any action
or special proceeding may be instituted.  EACH PARTY HERETO AGREES TO SUBMIT TO
THE PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED
IN THE NORTH COUNTY OF SAN DIEGO, CALIFORNIA FOR RESOLUTION OF ALL DISPUTES
ARISING OUT OF, IN CONNECTION WITH, OR BY REASON OF THE INTERPRETATION,
CONSTRUCTION, AND ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR
DEFENSE THEREIN THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM.  AS A
MATERIAL INDUCEMENT FOR THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT
TO TRIAL BY JURY OF ANY ISSUES SO TRIABLE.


d.           Attorney’s Fees.   Should any Party hereto employ an attorney for
the purpose of enforcing or constituting this Agreement, or any judgment based
on this Agreement, in any legal proceeding whatsoever, including insolvency,
bankruptcy, arbitration, declaratory relief or other litigation, the prevailing
party shall be entitled to receive from the other Party or Parties thereto
reimbursement for all reasonable attorneys’ fees and all reasonable costs,
including but not limited to service of process, filing fees, court and court
reporter costs, investigative costs, expert witness fees, and the cost of any
bonds, whether taxable or not, and that such reimbursement shall be included in
any judgment or final order issued in that proceeding.  The “prevailing party”
means the party determined by the court to most nearly prevail and not
necessarily the one in whose favor a judgment is rendered.


e.           No Oral Change; Waiver.  This Agreement may only be changed,
modified, or amended in writing by the mutual consent of the Parties
hereto.  The provisions of this Agreement may only be waived in or by writing
signed by the Party against whom enforcement of any waiver is sought.


f.           Severability.  If any provision of this Agreement is invalid,
illegal, or unenforceable, the balance of this Agreement shall remain in
effect.  If any provision is inapplicable to any person or circumstance, it
shall nevertheless remain applicable to all other persons and circumstances.


g.           Execution of the Agreement.  The Company and Noctua, have the
requisite corporate power and authority to enter into and carry out the terms
and conditions of this Agreement, as well as all transactions contemplated
hereunder. All corporate proceedings have been taken and all corporate
authorizations and approvals have been secured which are necessary to authorize
the execution, delivery and performance by the Company and Noctua of this
Agreement.  This Agreement has been duly and validly executed and delivered by
the Company and Noctua and constitutes a valid and binding obligation,
enforceable in accordance with the respective terms herein.  Upon delivery of
this Agreement, this Agreement, and the other agreements and exhibits referred
to herein, will constitute the valid and binding obligations of Company, and
will be enforceable in accordance with their respective terms.


h.           Joint Drafting and Exclusive Agreement.  This Agreement is the only
Agreement executed by and between the Parties related to the Obligations
described herein.  There are no additional oral agreements or other
understandings related to the Obligations described herein.  This Agreement
shall be deemed to have been drafted jointly by the Parties hereto, and no
inference or interpretation against any one Party shall be made solely by virtue
of such Party allegedly having been the draftsperson of this Agreement.  The
Parties have each conducted sufficient and appropriate due diligence with
respect to the facts and circumstances surrounding and related to this
Agreement.  The Parties expressly disclaim all reliance upon, and prospectively
waive any fraud, misrepresentation, negligence or other claim based on
information supplied by the other Party, in any way relating to the subject
matter of this Agreement.


i.           Conflicts of Interest.  The Parties shall exercise their best
efforts to the other Party aware of any conflicts of interest that exist between
such Party, including any other business of entity that such Party beneficially
owns or controls, and any interest of the other Party.  Disclosure of such
conflicts of interest shall be made in writing on the attached “Schedule
C.”  Acknowledgement of such conflicts of interest and waiver of any cause of
action against a Party related to a conflict of interest may be made in writing
or through oral communication.


j.           Acknowledgments and Assent.  The Parties acknowledge that they have
been given at least ten (10) days to consider this Agreement and that they were
advised to consult with an independent attorney prior to signing this Agreement
and that they have in fact consulted with counsel of their own choosing prior to
executing this Agreement.  The Parties may revoke this Agreement for a period of
three (3) calendar days after signing this Agreement, and the Agreement shall
not be effective or enforceable until the expiration of this three (3) day
revocation period.  The Parties agree that they have read this Agreement and
understand the content herein, and freely and voluntarily assent to all of the
terms herein.




***SIGNATURE PAGE FOLLOWS***

 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE


IN WITNESS WHEREOF the Parties have executed this Agreement effective as of the
day and year first above written.


Audiostocks, Inc.
Noctua Fund LP
 
 
 
___________________________________
 
 
 
___________________________________
By: Luis Leung
By: James B. Panther, II
Its: President and CEO
For: Noctua Fund Manager, LLC
 
General Partner of Noctua Fund LP
   





A FACSIMILE COPY OF THIS AGREEMENT SHALL HAVE THE SAME LEGAL EFFECT AS AN
ORIGINAL OF THE SAME.







 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A











 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
SETTLEMENT NOTE



 
 

--------------------------------------------------------------------------------

 

SCHEDULE C
CONFLICTS OF INTEREST




Relationships of Luis J. Leung:


·  
President and Chief Executive Officer of AudioStocks, Inc.

·  
Sole executive officer of AudioStocks, Inc.

·  
Sole Director of AudioStocks, Inc.

·  
CEO of DAO Information Systems, Inc. (“DAO, Inc.”)

·  
60% Equity Member of DAO Information Systems, LLC, which owns 100% of DAO, Inc.



Relationships of Noctua Fund LP:


·  
Noctua Fund Manager, LLC is jointly owned by entities which are beneficially
owned and controlled by Mark L. Baum (“Baum”) and James B. Panther, II
(“Panther”)

·  
Baum and Panther have most recently disclosed their respective ownership
interests in the Company on April 20, 2009 and April 21, 2009 in Amended Form
13Ds and Form 3s, filed with the SEC.

·  
Baum and Panther collectively control the voting interests (through common
shares and the Company’s Series A Preferred Stock) of the Company.

·  
Noctua Fund LP is a 40% Equity Member of DAO Information Systems, LLC, which
owns 100% of DAO, Inc.

·  
Noctua Fund LP beneficially owns 100 shares of the Company’s Series C Preferred
stock.




 
 

--------------------------------------------------------------------------------

 
